United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2891
                        ___________________________

                                  Dewayne Vesey

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                        Midwest Janitorial Services, Inc.

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: October 25, 2016
                            Filed: October 28, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     Dewayne Vesey appeals the district court’s1 dismissal of his pro se Title VII
complaint against his former employer. The district court based the dismissal on

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
Vesey’s failure to bring his action within 90 days after receiving a right-to-sue letter.
On appeal, Vesey suggests that equitable tolling should have applied.

       Upon careful review, we conclude that the dismissal was proper, and that
equitable tolling was not warranted. See 42 U.S.C. § 2000e-5(f)(1) (90-day
requirement); Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 851 (8th Cir. 2012)
(in Title VII action, if agency dismisses charge and notifies complainant of right to
sue, then complainant has 90 days to bring civil action in federal court); see also
Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 148 & n.1 (1984) (per curiam)
(claimant was presumed to have received notice 3 days after its issuance); Hallgren
v. U.S. Dep’t of Energy, 331 F.3d 588, 590 (8th Cir. 2003) (discussing grounds for
equitable tolling).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-